EXHIBIT 99.1 Winland Reports Q2 2012 Financial Results Mankato, Minn. / August 14, 2012 - Winland Electronics, Inc. (NYSE Amex: WEX) today reported sales of Proprietary Environmental Monitoring products of $819,000 for the second quarter ended June 30, 2012, down $165,000, or 16.8 percent, from the $984,000 the company reported in the comparable period in 2011.Net loss from the quarter totaled $52,000, or $0.02 per share, versus a loss of $140,000, or $0.04 per share, in the second quarter of 2011. “Sales for the second quarter of 2012 were consistent with those recognized in the first quarter yet were overshadowed by the significant reduction in sales to our largest customer in the comparable period in 2011,” said Brian Lawrence, Winland’s Chief Financial Officer and Senior Vice President. “The decline in the quarter was primarily attributable to a shortfall in demand from our largest distributor of $72,000 and a non-recurring customer project in 2011 that totaled $72,000.” Net sales for the six months ended June 30, 2012 totaled $1.6 million, a decrease of $278,000, or 14.6 percent, from the comparable period in 2011.The decrease was primarily related to a decrease in sales to the company’s largest distributor of $205,000 and the non-recurring customer project in 2011.In January 2011, the company’s largest distributor restructured its stocking program, leading to increased order volume during the three and six months ended June 30, 2011.Sales from the company’s largest distributor during the three and six months ended June 30, 2012 are more indicative of their average historical sales volume. Gross margins decreased to 29.2 percent from 31.0 percent for the three months ended June 30, 2012 versus the comparable period in 2011.This decrease in gross margin was related to increased indirect salaries and an increase in warranty expenses.Gross margins were 28.8 percent for the six months ended June 30, 2012, consistent with the comparable period in 2011. The company reported an operating loss of $121,000 for the three months ended June 30, 2012 versus an operating loss of $250,000 for the comparable period in 2011, and an operating loss of $303,000 for the six months ended June 30, 2012 versus an operating loss of $411,000 for the comparable period in 2011. The company funded research and development activities incurring expenses of $74,000 for the three months ended June 30, 2012, an increase of $27,000 compared to the second quarter of 2011.The increased expenses were for continued product development related to the company’s EnviroAlert EA800-ip.R&D expenses totaled $134,000 for the six months ended June 30, 2012, up $87,000 compared to the same time period a year ago, a sum attributable to continued product development expenses of $65,000 related to the company’s EnviroAlert EA800-ip and increased salary expenses of $20,000. “Since the sale of our EMS operations on January 1, 2011, we have continued to review our current business model and determined more information was needed to determine future business strategies,” Lawrence said.“In July 2012, we engaged an outside project team with the goal to investigate, analyze and provide feedback related to the company’s products, competitors, sales channels and future business strategy.The project is anticipated to cost from $80,000 to $120,000 with completion in the fourth quarter of 2012,” Lawrence concluded. Page 1 of 5 About Winland Electronics Winland Electronics, Inc. (www.winland.com) is an industry leader of critical condition monitoring devices. Products including EnviroAlert, WaterBug, TempAlert, Vehicle Alert and more are designed in-house to monitor critical conditions for industries including health/medical, grocery/food service, commercial/industrial, as well as agriculture and residential. Proudly made in the USA, Winland products are compatible with any hard wire or wireless alarm system and are available through distribution worldwide. Headquartered in Mankato, MN, Winland trades on the NYSE Amex Exchange under the symbol WEX. CONTACT:
